Citation Nr: 1232300	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38  U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to January 1948.   He died in April 2005.  The appellant is his surviving spouse. 

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from actions taken by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant provided testimony before a Veterans Law Judge sitting at the VARO on Travel Board in August 2006; a transcript is of record.  The appellant was subsequently informed by the Board that the Veterans Law Judge who had presided at that hearing was no longer employed by the Board and asked if she wished to have another hearing.  She did not respond, and the letter informed her that if she did not respond, the Board would proceed without a new hearing.

This matter was before the Board in March 2007 and December 2009, at which time the Board remanded it for further development.   In a February 2011 decision, the Board denied entitlement to DIC benefits under 38 U.S.C.A. § 1151.   The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in April 2012 and remanded the claim to the Board for actions consistent with the terms of a joint motion for remand (Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Court granted the Parties' Joint Motion for Remand and remanded the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1151 to the Board for additional action as directed by the Joint Motion.  The Joint Motion directs the Board to obtain all outstanding, "medical records from the Houston, Texas Department of Veterans Afffairs Medical Center (VAMC) from September 2004 through February 2011."  Further the Joint Motion directs the Board to provide an adequate statement of reasons or bases. "for its findings and conclusions on all material issues of fact and law presented by the record," in any subsequent decision.   

As directed by the Joint Remand the Board will request all outstanding medical records for the Veteran from the Houston, Texas VAMC from September 2004 to the present time.  The Board further notes that as the Veteran died in April 2005, the likelihood of any additional medical records subsequent to April 2005 is low.

Although the claims folder contains VA treatment records, it may not comprise the Veteran's complete VA record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   On remand, efforts should be made to obtain any of the Veteran's VA treatment records from the Houston, Texas VAMC from September 2004 to the present time which are not currently in the claims file.  

If, and only if, additional medical records are obtained, then the RO should obtain a VA medical opinion to consider the issue of DIC benefits under 38 U.S.C.A. § 1151 based on any additional medical evidence obtained by this remand action.  In an October 2004 VA hospital entry, it was noted that the Veteran had been admitted and was treated for Dilantin toxicity.  In the appellant's substantive appeal, it was alleged that the cause of the Veteran's death was due to improper VA medical treatment to include the administration of Dilantin at toxic levels.  See 38 U.S.C.A. § 5103A (a); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all available VA medical treatment records for the Veteran from September 2004 to the present from the Houston, Texas VAMC, and associate them with the claims file.  All efforts to obtain these records should be documented in the claims file.

2.  If, and only if, additional medical records are obtained, a VA medical opinion should be obtained to address the appellant's contention that the Veteran's overmedication with Dilantin was related to his death.  The claims file must be made available for review.  The medical professional is requested to review all treatment records and opinions regarding the Veteran's use of Dilantin for treatment.

Following a thorough review of the claims file, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not (50 percent probability or more)that the Veteran's Dilantin treatment was a principal or contributory cause of the Veteran's death?

b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran incurred any additional disabilities as the result of the VAMC's prescription of Dilantin.  If so, the opinion should address whether any additional disability was (a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) the result of an event not reasonably foreseeable. 

A detailed rationale should be provided for all opinions. Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report with an explanation as to why.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for DIC benefits under 38  U.S.C.A. § 1151 for the cause of the Veteran's death.  If the benefits sought on appeal are not granted, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See
 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



